Shea, J., with whom Callahan, J.,
joins, dissenting. As the majority opinion recognizes, the United States Supreme Court has held in a case remarkably similar to this one that failure of the police to inform a person held in custody of a telephone call from an attorney engaged by another, without the request or knowledge of the suspect, does not undermine an otherwise valid waiver of his rights under the fifth amendment to our federal constitution to remain silent and to the presence of counsel during interrogation.1 Moran v. Burbine, 475 U.S. 412, 422, 106 S. Ct. 1135, 89 L. Ed. 2d 410 (1986). “Events occurring outside of the presence of the suspect and entirely unknown to him surely can have no bearing on the capacity to comprehend and knowingly relinquish a constitutional right.” Id.
The majority, nevertheless, rejects this view and, under the aegis of our state constitution, imposes upon the police in Connecticut a significant addition to the standard warnings required by Miranda v. Arizona, *178384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966). This further obligation is that the police must inform a suspect in custody, prior to questioning him, that any attorney who may have telephoned, whether known to him or not, wishes to speak to him. Breach of that duty, whether by design or inadvertence, as in this case, is deemed to vitiate an otherwise knowledgeable waiver of the right of silence, unless the state is able to demonstrate that “the efforts of counsel, if properly communicated, would not have altered the [suspect’s] appraisal and understanding of the circumstances.”
The majority has thus created a significant expansion of Miranda, likely to impact a large proportion of those presently uncommon cases in which otherwise valid confessions have been obtained but the police have failed to inform the defendant that a lawyer had called him before he confessed. It will be a rare case where the state can show that knowledge of the call would not have affected the defendant’s decision to respond to police interrogation without legal assistance. Cf. State v. Murphy, 44 Wash. App. 290, 292-94, 721 P.2d 30 (1986). It would be an even less frequent event for an attorney, given the opportunity to speak to a suspect, not to advise him immediately to say nothing to the police. “[A]ny lawyer worth his salt will tell the suspect in no uncertain terms to make no statement to police under any circumstances.” Watts v. Indiana, 338 U.S. 49, 59, 69 S. Ct. 1347, 93 L. Ed. 2d 1801 (1949) (Jackson, J., concurring).
In this instance we are concerned with police frustration of access by an attorney to a suspect, a situation that has not occurred frequently in this state, but is not entirely unprecedented. See State v. Darwin, 155 Conn. 124, 155, 230 A.2d 573 (1967), rev’d and remanded, 391 U.S. 346, 88 S. Ct. 1488, 20 L. Ed. 2d 630 (1968).2 The majority opinion holds that “the prior *179existence of an attorney-client relationship is not relevant to the duty” of the police to inform a suspect that some lawyer wants to talk to him, but only to whether the suspect “could reasonably have been expected to respond to counsel’s offer of assistance.” This view has the potential for dramatically upsetting the balance struck by Miranda in resolving the dilemma for a free society posed by police interrogation of a suspect. Watts v. Indiana, supra. “To subject one without counsel to questioning which may and is intended to convict him, is a real peril to individual freedom. To bring in a lawyer means a real peril to solution of the crime, because, under our adversary system, he deems that his sole duty is to protect his client—guilty or innocent—and that in such a capacity he owes no duty whatever to help society solve its crime problem.” Id. If the prior existence of an attorney-client relationship is irrelevant to the duty imposed by the majority, it appears that any attorney may volunteer his advice to one held in custody and the police are then obliged to inform a suspect of that offer.
Furthermore, since the majority opinion declares that “[t]he critical question is whether the information conveyed by the police would likely have changed the defendant’s appraisal and understanding of the circumstances,” and is not grounded upon any attempt by the suspect to exercise his right to counsel, the logical implication is that the police have a duty to inform a suspect of an attempt to communicate with him by any person. A telephone call from someone without any legal training, such as a relative, friend, or even a total stranger might well provide a suspect with information “that would likely have changed [his] appraisal and understanding of the circumstances.” Since the rationale of the majority is that being told that a lawyer has *180sought to converse with a suspect is essential to a knowledgeable waiver of his right, to remain silent, attempts by others to warn him to say nothing to the police or to obtain legal assistance are not readily distinguishable from efforts of lawyers unsolicited by the suspect to convey the same information to him.
Indeed, if a knowledgeable waiver of the privilege against self-incrimination requires that a suspect be informed of every circumstance known to the police that might have affected his decision to confess, we open a veritable Pandora’s box. Heretofore courts have at least implicitly tolerated some of the less extreme forms of deception practiced by the police with the intention of inducing a suspect to confess as a kind of evil necessary for an effective interrogation process. Oregon v. Mathiason, 429 U.S. 492, 493-96, 97 S. Ct. 711, 50 L. Ed. 2d 714 (1977); Michigan v. Mosley, 423 U.S. 96, 98 n.3, 96 S. Ct. 321, 46 L. Ed. 2d 313 (1975); State v. Falby, 187 Conn. 6, 14-16, 444 A.2d 213 (1982); see generally W. White, “Police Trickery in Inducing Confessions,” 127 U. Pa. L. Rev. 581 (1979). Are we now sub silentio signalling a new look at these cases leading to the imposition upon the police in their confrontations with criminals of standards more appropriate for those in a fiduciary relationship, “the punctilio of an honor the most sensitive?” Meinhard v. Salmon, 249 N.Y. 458, 464, 164 N.E. 545 (1928); see Pacelli Bros. Transportation, Inc. v. Pacelli, 189 Conn. 401, 407, 456 A.2d 325 (1983).
It cannot be denied that under our system the question of guilt or innocence turns not upon the facts but upon “only such evidence as [the defendant] cannot conceal from the authorities, who cannot compel him to testify in court and also cannot question him before,” without complying with the prophylactic standards of Miranda. Watts v. Indiana, supra, 59. We have accepted these restrictions on the ability of the state *181to prosecute crime as “a necessary price to pay for the fairness we know as ‘due process of law.' ” Id., 62. Miranda represents a compromise between the need of the state for effective interrogation of a suspect to solve a crime and the right of the individual to say nothing that may incriminate him. I am not inclined to upset this delicate balance that the police by now have learned to live with and thus increase the handicap on society in determining the truth in criminal investigations.
In deciding that the due process clause of our state constitution demands this new embellishment of Miranda, despite the rejection of such an interpretation of the identical language of the corresponding provision of our federal constitution by the United States Supreme Court, the majority relies upon the history of the laudable role this state has performed in the implementation of the right to counsel. As the majority concedes, this history “specifically illuminates the right to counsel that attaches after the initiation of adversary judicial proceedings,” i.e., the right specifically set forth in the sixth amendment to our federal constitution and in article first, § 8, of our state constitution. The majority does not question the holding in Moran that this right of counsel is not involved in questioning a suspect prior to initiation of formal criminal proceedings.3 Such illumination as is shed by the authorities cited, however, does not even remotely suggest that the right of counsel, even if advanced to the custodial interrogation stage of the proceeding, may be exercised by anyone but the person it is designed to protect. When a suspect, after being given the Miranda prescribed advice that he may have counsel present during a police interrogation, has declined such assistance, a telephone call from a lawyer unsolicited by the suspect can hardly be regarded as an assertion by the suspect of his right *182to counsel, whether based on our state or federal constitution.4
Thus the position taken by the majority for broadening the protection available to a criminal suspect in Connecticut beyond that federally required by Miranda finds no support in any textual difference between the state and federal constitutional provisions and very little in applicable precedent. It stems, therefore, primarily from the .view of the majority that the concept of fairness epitomized in the due process clause demands greater limitations on the police in this state than those imposed by Miranda. I believe that due process fairness, under our state as well as our federal constitution, must take into account the “felt necessities of the time”; O. W. Holmes, Jr., The Common Law (1881) p. 1; one of which is the magnitude of our crime problem. I would not, therefore, place this further restriction upon effective police interrogations when conducted in Connecticut.
Accordingly, I dissent.

 The United States Supreme Court also held that a defendant’s right to counsel under the sixth amendment to our federal constitution was not violated because he had confessed while unaware of the telephone call from the attorney. Moran v. Burbine, 475 U.S. 412, 422-34, 106 S. Ct. 1135, 89 L. Ed. 2d 410 (1986). “Because . . . the events that led to the inculpatory statements preceded the formal initiation of adversary judicial proceedings, we reject the contention that the conduct of the police violated [the defendant’s] rights under the Sixth Amendment.” Id., 432; see Kirby v. Illinois, 406 U.S. 682, 689, 92 S. Ct. 1877, 32 L. Ed. 2d 411 (1972). The majority opinion does not question this part of Moran.


 In State v. Darwin, 155 Conn. 124, 230 A.2d 573 (1967), the attorneys, whose efforts to contact the defendant after his arrest on a coroner’s war*179rant were deliberately frustrated by the state police, had previously conseled him at the coroner’s inquest where he had testified as a witness.


 See footnote 1, supra.


 Although the majority opinion does “recognize the proposition that the suspect alone can invoke the right to counsel,” it, nevertheless, assumes that the due process right of a suspect to counsel at a police interrogation may effectively be triggered by an attorney not engaged or requested by the suspect. It appears to equate the suspect’s right of access to counsel at such an interrogation as encompassing a right on the part of an attorney to have access to a suspect with whom he has had no previous relationship.